Citation Nr: 0512826	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  04-02 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected right ear hearing loss.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected tinnitus to include 
separate 10 percent evaluations for each ear.  

(The issue of an initial evaluation in excess of 10 percent 
for the service-connected tinnitus to include separate 10 
percent evaluations for each ear is stayed in accordance with 
Chairman's Memorandum No. 01-05-08 (April 28, 2005)).  








REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from September 1966 to 
September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the RO, which denied 
the veteran's claim for a compensable evaluation for the 
service-connected right ear hearing loss.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

By a January 2003 rating decision, the RO denied a 
compensable evaluation for the service-connected right ear 
hearing loss.  

The veteran submitted a Notice of Disagreement later in 
August 2003; however, the RO did not issue a Statement of the 
Case regarding this issue.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a Statement of the Case, and the RO's failure to 
issue same is a procedural defect.  Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995).  

Pursuant to 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), if further evidence or clarification of the evidence 
or correction of a procedural defect is essential for a 
proper appellate decision, the Board is required to remand 
the case to the RO for necessary action.  

Thus, the Board must remand the veteran's back claim for 
preparation of a Statement of the Case.  See VAOPGCPREC 16-92 
(July 24, 1992).  

Thus, the case is remanded for the following action:

The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issue of an increased 
rating for the service-connected right 
ear hearing loss.  The veteran should be 
advised of the time period in which to 
perfect her appeal.  38 C.F.R. § 
20.302(b) (2004).  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  

The veteran need take no action until she is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




